Citation Nr: 0527757	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the VA Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA benefits on the basis that he does 
not have the requisite military service to establish basic 
eligibility for such benefits.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces during World War II.

3.  The appellant has not submitted acceptable evidence of 
qualifying military service.


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him basically eligible for VA benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); C.F.R. §§ 3.1, 3.40, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that no further 
action is necessary to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

In letters dated in May 2003 and September 2004, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
appellant to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Although the appellant did not receive a VCAA notice prior to 
the initial decision denying his claim, the Board finds that 
the lack of such a pre-decision notice is not prejudicial.  
The VCAA notice was initially provided by VA prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notices fully complied with the 
requirements of 38 U.S.C. Section 5103(a) and 38 C.F.R. 
Section 3.159(b).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  A review 
of the record indicates that all necessary evidence relative 
to this claim has been obtained and associated with the 
claims file. The RO has secured the necessary information 
regarding the appellant's claimed service from the service 
department.  The appellant has identified no other pertinent 
evidence, nor is there any indication of relevant, 
outstanding evidence.  Given the nature of the issue on 
appeal, the Board finds that there is no need for a VA 
medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  Furthermore,  
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  As set forth in more 
detail below, the appellant's appeal must be denied as a 
matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.


The record shows that in October 2002, the appellant 
submitted an application for VA benefits, claiming that he 
had active service during World War II from April 1945 to 
June 1946.  In support of his claim, he submitted various 
documents from the Armed Forces of the Philippines and 
Philippine Ministry of National Defense purportedly showing 
service in the Commonwealth Army of the Philippines in 1945 
and 1946.

The RO forwarded the information supplied by the appellant to 
the service department, requesting verification of the 
appellant's claimed military service.  In December 2002 and 
again in July 2003, the service department responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The RO has denied the appellant's claim for VA benefits on 
the basis that he did not have the requisite military service 
to establish eligibility for such benefits.  The appellant 
has appealed the RO determination, essentially arguing that 
he is entitled to VA benefits based on his claimed military 
service, regardless of the findings of the service 
department.  He testified before an RO hearing officer in 
August 2003 that he had no additional evidence to submit and 
asserted that the documentation he had already submitted was 
sufficient to establish his entitlement to VA benefits.

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he is a "veteran."  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  See 38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  See 38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  See 38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203(c).

Following a complete review of the record evidence, the Board 
finds that none of the material submitted by the appellant is 
sufficient to prove qualifying service.  Specifically, the 
documents are not acceptable evidence under 38 C.F.R. Section 
3.203 as they do not verify actual service.  Thus, VA is 
bound by the certification of the service department which 
shows that the appellant did not have service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces. 

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Venturella v. Gober, 10 Vet. App. 340 (1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992); see also Dacoron v. Brown, 
4 Vet. App. 115 (1993).  The Board has carefully reviewed the 
appellant's statements regarding his military service in 
World War II, as well as the medical evidence he submitted.  
In the absence of qualifying service, however, such evidence 
is immaterial.  Consequently, the law is dispositive in this 
case and the claim must be denied due to an absence of legal 
entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA benefits is denied.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


